Case: 1:21-cv-01919 Document #: 1-1 Filed: 04/09/21 Page 1 of 18 PageID #:8




        EXHIBIT 1
                                                                                           Andrea Lynn Chasteen
     Case: 1:21-cv-01919 Document #: 1-1 Filed: 04/09/21 Page 2 of 18 PageIDWill
                                                                             #:9County Circuit Clerk
                                                                                      Twelfth Judicial Circuit Court
                                                                                                Electronically Filed
                                                                                                   2021C11000060
                          STATE OF ILLINOIS CIRCUIT COURT                           Filed Date: 2/11/2021 2:33 PM
                                                                                              Envelope: 12189532
                            'TWELFTH JUDICIAL CIRCUIT
                                                                                                          Clerk: JH
                                    WILL COUNTY

AARON MEDLEY, TRISTAN MEDLEY,
and CARLOS OUSLEY-BROWN,
individually and on behalfofall others
similarly situated,

                    Plaintiffs,                          Case No. 2021CH000060
        V.

SMITHFIELD PACKAGED MEATS CORP.
d/b/a SARATOGA FOOD SPECIALTIES,

                    Defendant.


                                  CLASS ACTION COMPLAINT

       Plaintiffs Aaron Medley, Tristan Medley, and Carlos Ousley-Brown ("Plaintiffs"),

individually and on behalf of all other persons similarly situated, by their undersigned attorneys,

as and for their Class Action Complaint for violations ofthe Illinois I3iornetric Information Privacy

Act ("BIPA"), 740 ILCS 14/1, et seq., against Smithfield Packaged Meats Corp. d/b/a Saratoga

Food Specialties("Defendant"), allege on personal knowledge, due investigation oftheir counsel,

and, where indicated, on information and belief as follows:

                                   NATURE OF THE AcTioN

        1.     Plaintiffs bring this action for damages and other legal and equitable remedies

resulting from the illegal actions of Defendant in collecting, storing and using their and other

similarly situated individuals' biometric identifiers' and biometric information.2 (referred to




1 A "biometric identifier" is any personal feature that is unique to an individual, including
fingerprints, iris scans, DNA and "face geometry", among others.
2 "Biometric information" is any information captured, converted, stored or shared based on a
person's biometric identifier used to identify an individual.


                                                      Initial case management set for
                                                       06/01/2021      at: 9:00 aims
     Case: 1:21-cv-01919 Document #: 1-1 Filed: 04/09/21 Page 3 of 18 PageID #:10



collectively at times as "biometrics") without obtaining informed written consent or providing the

requisite data retention and destruction. policies, in direct violation of BIPA.

       ?.      The Illinois Legislature has found that "[Niom.etrics are unlike other unique

identifiers that are used to access finances or other sensitive information." 740 ILCS 14/15(c)."For

example, social security numbers, when compromised, can be changed. Biometrics, however, are

biologically unique to the individual; therefore, once compromised,the individual has no recourse,

is at heightened risk for identity theft, and is likely to withdraw from biometric-facilitated

transactions." id.

       3.      In recognition of these concerns over the security of individuals' biometrics the

Illinois Legislature enacted BIPA which. provides, inter cilia, that private entities like Defendant

may not obtain and/or possess an individual's biometrics unless they inform that person in. writing

that biometric identifiers or information will be collected or stored. See 740 ILCS 14/15(b).

       4.      BIPA further requires that entities collecting biometrics must inform those persons

in writing of the specific purpose and length of term for which. such. biometric identifiers or

biometric information are being collected, stored and used. See id.

        5.      Moreover, entities collecting biometrics must publish publicly available written

retention schedules and guidelines for permanently destroying biometrics collected. See 740 ILCS

14/15(a),

        6.      Further, the entity must store, transmit and protect an individual's biometric

identifiers and biometric information using the same standard of care in the industry and in a

manner at least as protective as the means used to protect other confidential and sensitive

information. See 740 ILCS 14/15(c).
     Case: 1:21-cv-01919 Document #: 1-1 Filed: 04/09/21 Page 4 of 18 PageID #:11



       7.      Finally, the entity is expressly prohibited from selling, leasing, trading or otherwise

profiting from an individual's biometrics. See 740 11.,CS 15/15(c).

       8.      In direct violation of each of the foregoing provisions of §§ 15(a) and 15(b) of

13IPA, Defendant collected, stored and used       without first providing notice, obtaining informed

written consent or publishing data retention policies the fingerprints and associated personally

identifying information of hundreds of its employees (and former employees), who are being

required to "clock in" with their fingerprints.

       9.      This practice of requiring employees to "clock in." using their fingerprints was in

place at least since approximately May 2016.

        10.    Plaintiff Carlos Ousley-Brown left Defen.dant's employ in approximately

December 2017 and was "clocking in" using his fingerprints during his tenure ofemployment with

Defendant.

        1 1.   Plaintiffs Aaron Medley and Tristan Medley were "clocking in" using their

fingerprints during their tenure of employment with Defendant.

        12.    If Defendant's database of digitized fingerprints were to fall into the wrong hands,

by data breach or otherwise, the employees to whom these sensitive and immutable biometric

identifiers belong could have their identities stolen, among other serious issues.

        13.    BIPA. confers on Plaintiffs and all other similarly situated Illinois residents a right

to kn.ow of such risks, which are inherently presented by the collection and storage of biometrics,

and a right to know how long such risks will persist after termination of their employment.

        14.     Yet, Defendant never adequately informed Plaintiffs or the Class of its biometrics

collection practices, never obtained the requisite written consent from Plaintiffs or the Class




                                                   3
     Case: 1:21-cv-01919 Document #: 1-1 Filed: 04/09/21 Page 5 of 18 PageID #:12



regarding its biometrie practices, and never provided any data retention or destruction policies to

Plaintiffs or the Class.

        15.    Plaintiffs bring this action to prevent Defendant from further violating the privacy

rights ofIllinois residents and to recover statutory damages for Defendant unauthorized collection,

storage and use of these individuals' biometrics in violation of BIPA.

                                  JURISDICTION AND VENUE

        16.     This Court. has personal jurisdiction over Defendant because the biometrics that

give rise to this lawsuit were (1) collected by Defendant at facilities in Illinois, (2) stored by

Defendant at facilities in Illinois, and (3) used by Defendant at facilities in Illinois.

        17.     Venue is proper in this County pursuant to 735 ILCS 5/2-101 because Defendant

conducts their usual and customary business in this County. 735 ILCS 5/2-102(a).

                                              PARTIES

        18.     Plaintiff Aaron Medley is, and has been at all relevant times, a resident and citizen

ofIllinois.

        19.     Plaintiff Tristan Medley is, and has been at all relevant times, a resident and citizen

of Illinois.

        20.     Plaintiff Carlos Ousley-Brown is, and has been at all relevant times, a resident and

citizen of Illinois.

        21.     Defendant Smithfield Packaged Meats Corp. is a foreign corporation registered in

Delaware and doing business in Will County, Illinois within a production facility located at 771




                                                    4
     Case: 1:21-cv-01919 Document #: 1-1 Filed: 04/09/21 Page 6 of 18 PageID #:13



West Crossroads Parkway, Bolingbrook, Illinois, 60490. Defendant employs over 55,000 people

and in 2019 reported sales of S16 billion throughout its portfolio of comparties.3

                                   FACTUAL BACKGROUND

I.     Illinois' Biometric Information Privacy Act.

               In 2008, Illinois enacted BIPA due to the "very serious need [for] protections for

the citizens of Illinois when it [comes to their] biometric information." Illinois House Transcript,

2008 Reg. Sess. No..276. BIPA makes it unlawful for a company to, inter alia, "collect, capture,

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

identifiers and/or biometric information, unless it first:

             (1)informs the subject... in writing that a biometric identifier or biometric
       information is being collected or stored;

             (2)informs the subject. . in writing of the specific purpose and length of
       term for which a biometric identifier or biometric information is being collected,
       stored, and used; and

              (3) receives a written release executed by the subject of the biometric
       identifier or biometric information or the subject's legally authorized
       representative."

740 ILCS 14/1 5 (b).

       23.      Section. 15(a) of BIPA also provides:

        A private entity in possession,of biometric identifiers or biometric information must
        develop a 'written policy, made available to the public, establishing a retention
        schedule and guidelines for permanently destroying biometric identifiers and
        biometric information when the initial, purpose for collecting or obtaining such.
        identifiers or information has been, satisfied or within 3 years of the individual's
        last interaction with the private entity, whichever occurs first.

740 ILCS 14/15(a).




3About Smithfield, Smithfield Foods,L                                                        (last
visited Feb. 3, 20.21).


                                                   5
       Case: 1:21-cv-01919 Document #: 1-1 Filed: 04/09/21 Page 7 of 18 PageID #:14



         24.    As alleged below, Defendant's practices of collecting, storing and using

individuals' biometric identifiers (specifically, fingerprints) and associated biometric information

without informed written consent violated all three prongs of§ 15(b)of BIPA. Defendant's failure

to provide a publicly available written policy regarding their schedule and guidelines for the

retention and permanent destruction of individuals' biometric identifiers and biometric

information also violated § 15(a) of BIPA.

H.       Defendant Violates Illinois' Iliometric information Privacy Act.

         25.    Unbeknown to the average person, and in direct violation of § 15(b)(1) of BIPA,

Defendant scanned and collected, and then indefinitely stored in an electronic database, digital

copies of each employee's fingerprints during the employee on.boarding process from,and on each

occasion. an. employee clocks in or out of Defendant's Illinois-based facility-----all without ever

informing anyone of this practice in writing.

         26.    In direct violation of §§ 15(b)(2) and 15(b)(3) of BIPA, Defendant never informed

Illinois employees who had their fingerprints collected of the specific purpose and length of time

for which their biometric identifiers or information would be collected, stored and used, nor did

Defendant obtain a written release from these individuals.

         27.    In direct violation of § 15(a) of BIPA, Defendant did not have written, publicly

available policies identifying its retention schedules or guidelines for permanently destroying any

of these biometric identifiers or biometric information.

III.     Plaintiff Aaron Medley's Experience.

         28.    During the course of Plaintiff's employment, Defendant required Plaintiff to place

his fingers on a fingerprint scanner, at which point Defendant scanned and collected, and stored in

an electronic database, digital copies of Plaintiff's fingerprints.




                                                  6
     Case: 1:21-cv-01919 Document #: 1-1 Filed: 04/09/21 Page 8 of 18 PageID #:15



       29.     During his employment tenure, Plaintiff was required to place his fingers on a

fingerprint scanner, which. scanned, collected and stored his fingerprints each time he "clocked"

in and out as part of the timekeeping system.

       30.     Then, upon information and belief, Defen.dant's fingerprint matching technology

compared Plaintiff's scanned fingerprint against the fingerprint previously stored in Defendant's

fingerprint database.

       31.      On each occasion of "clocking in," Plaintiff was granted access to Defendant's

facility in order to begin. work.

        32.     Plaintiff never consented, agreed, or gave permission     written or otherwise--to

Defendant for the collection or storage of his unique biometric identifiers or biometric information.

        33.     Further, Defendant never provided Plaintiff with nor did h.e ever sign a written.

release allowing Defendant to collect or store his unique biometric identifiers or biometric

information.

        34.     Likewise, Defendant never provided Plaintiff with the requisite statutory

disclosures nor an opportunity to prohibit or prevent the collection, storage or use of his unique

biometric identifiers or biometric information.

        35.     By collecting Plaintiff's unique biometric identifiers or biometric information

without his consent, written or otherwise, Defendant invaded Plaintiffs statutorily protected right

to privacy in his biometrics.

        36.     Finally, Defendant never provided Plaintiff with a retention schedule and/or

guideline for permanently destroying his biometric identifiers and biometric information.




                                                  7
      Case: 1:21-cv-01919 Document #: 1-1 Filed: 04/09/21 Page 9 of 18 PageID #:16



IV.     Plaintiff Tristan Medley's Experience.

        37.    During the course of Plaintiffs employment, Defendant required Plaintiff to place

his fingers on a fingerprint scann.er, at which point Defendant scanned and collected, and stored in.

an electronic database, digital copies of Plaintiff's fingerprints.

        38.    During his employment tenure, Plaintiff was required to place his fingers on a

fingerprint scanner, which scanned, collected and stored his fingerprints each time he "clocked"

in and out as part of the timekeeping system.

        39.    Then, upon information and belief, Defendant's fingerprint matching technology

compared Plaintiffs scanned fingerprint against the fingerprint previously stored in Defendant's

fingerprint database.

        40.     On each occasion of "clocking in," Plaintiff was granted access to Defendant's

facility in order to begin work.

        41.    Plaintiff never consented, agreed, or gave permission       written or otherwise   to

Defendant for the collection or storage of his unique biometric identifiers or biometric information.

        42.     Further, Defendant never provided Plaintiff with nor did he ever sign a written

release allowing Defendant to collect or store his unique biometric identifiers or biometric

information.

        43.     Likewise, Defendant never provided Plaintiff with the requisite statutory

disclosures nor an. opportunity to prohibit or prevent the collection, storage or use of his unique

biometric identifiers or biometric information.

        44.     By collecting Plaintiffs unique biometric identifiers or biometric information

without his consent, written or otherwise, Defendant invaded Plaintiff's statutorily protected right

to privacy in his biometrics.




                                                   8
     Case: 1:21-cv-01919 Document #: 1-1 Filed: 04/09/21 Page 10 of 18 PageID #:17



       45.     Finally, Defendant never provided Plaintiff with a retention schedule and/or

guideline for permanently destroying his biometric identifiers and biometric information.

V.     Plaintiff Carlos Ousley-Brown's Experience.

       46.     During the course of Plaintiff's employment, Defendant required Plaintiff to place

his fingers on a fingerprint scanner, at which point Defendant scanned and collected, and stored in

an electronic database, digital copies of Plaintiff's fingerprints.

       47.     Plaintiff worked for Defendant, as a sanitation operator, until approximately

December 2017. During his employment tenure, Plaintiff was required to place his fingers on a

fingerprint scanner, which scanned, collected and stored his fingerprints each time he "clocked"

in and out as part of the timekeeping system.

       48.     Then, upon information and belief, Defendant's fingerprint matching technology

compared Plaintiff's scanned fingerprint against the fingerprint previously stored in Defendant's

fingerprint database.

       49.     On each occasion. of "clocking in," Plaintiff was granted access to Defendant's

facility in order to begin work.

        50.    Plaintiff never consented, agreed, or gave permission      written or otherwise to

Defendant for the collection or storage of his unique biometric identifiers or biometric information.

        51.     Further, Defendant never provided Plaintiff with nor did he ever sign a written

release allowing Defendant to collect or store his unique biometric identifiers or biometric

information.

        51.     Likewise, Defendant never provided Plaintiff with the requisite statutory

disclosures nor an opportunity to prohibit or prevent the collection, storage or use of his unique

biometric identifiers or biometric information.




                                                   9
    Case: 1:21-cv-01919 Document #: 1-1 Filed: 04/09/21 Page 11 of 18 PageID #:18



       53.     By collecting Plaintiff's unique biometric identifiers or biometric information

without his consent, written or otherwise, Defendant invaded Plaintiff's statutorily protected right

to privacy in. his biometrics.

       54.     Finally, Defendant never provided Plaintiff with a retention schedule and/or

guideline for permanently destroying his biometric identifiers and biometric information.

                                    CLASS ALLEGATIONS

       55.     Class Definition: Plaintiffs bring this action pursuant to 735 11.,CS 5/2-801 on

behalf of a class of similarly situated individuals, defined as follows (the "Class"):

       All individuals who had their fingerprints collected, captured,received or otherwise
       obtained and/or stored by Defendant in the state of Illinois for timekeeping and/or
       COVID-19 health screening.

       56.      Numerosity: Pursuant to 735 11.,CS 5/2-801(1), the number of persons within the

Class is substantial, believed to amount to hundreds of persons. It is, therefore, impractical to join

each member of the Class as a named Plaintiff. Further, the size and relatively modest value of the

claims ofthe individual members of the Class renders joinder impractical. Accordingly, utilization.

of the class action mechanism is the most economically feasible means of determining and

adjudicating the merits ofthis litigation. Moreover,the Class is ascertainable and identifiable from

Defendant's records.

        57.     Commonality and Predominance: Pursuant to 735 I.I.,CS 5/2-801(2), there are

well-defined common questions of fact and law that exist as to all members of the Class and that

predominate over any questions affecting only individual members of the Class. These common

legal and factual questions, which do not vary from Class member to Class member, and which

may be determined without reference to the individual circumstances of any class member,

include, but are not limited to, the following:




                                                  10
   Case: 1:21-cv-01919 Document #: 1-1 Filed: 04/09/21 Page 12 of 18 PageID #:19



           (a)      whether Defendant collected or otherwise obtained Plaintiffs' and the
                    Class's biometric identifiers or biometric information;

          (b)       whether Defendant properly informed Plaintiffs and the Class that it
                    collected, used, and stored their biometric identifiers or biometric
                    information;

          (c)       whether Defendant obtained a written release (as defined in 740 II.,CS
                    1410) to collect, use, and store Plaintiffs' and the Class's biometric
                    identifiers or biometric information;

          (d)       whether Defendant developed a written policy, made available to the
                    public, establishing a retention schedule and guidelines for permanently
                    destroying biometric identifiers and biometric information when the
                    initial purpose for collecting or obtaining such identifiers or information
                    has been satisfied or within. 3 years of their last interaction, whichever
                    occurs first;

          (e)       whether Defendant used Plaintiffs' and th.e Class's biometric identifiers
                    or biometric information to identify them; and

          (I)       whether Defendant's violations of B1PA were committed intentionally,
                    recklessly, or negligently.

       58.       Adequate Representation: Pursuant to 735 ILCS 5/2-801(3), Plaintiffs have

retained and are represented by qualified and competent counsel who are highly experienced in

complex consumer class action litigation. Plaintiffs and their counsel are committed to vigorously

prosecuting this class action. Moreover, Plaintiffs are able to fairly and adequately represent and

protect the interests of such a Class, Neither Plaintiffs nor their counsel have any interest adverse

to, or in conflict with,the interests of the absent members of the Class. Plaintiffs have raised viable

statutory claims, or the type reasonably expected to be raised by members of the Class, and will

vigorously pursue those claims. If necessary, Plaintiffs may seek leave of this Court to amend this

Class Action Complaint to include additional Class representatives to represent the Class,

additional claims as may be appropriate, or to amend the Class definition to address any steps that

Defendant took.




                                                  11
    Case: 1:21-cv-01919 Document #: 1-1 Filed: 04/09/21 Page 13 of 18 PageID #:20



       59.     Superiority: Pursuant to 735 ILCS 5/2.-801(4), a class action is superior to other

available methods for the fair and efficient adjudication of this controversy because individual

litigation of the claims of all Class members is impracticable. Even if every member of the Class

could afford to pursue individual litigation, the Court system could not. It would be unduly

burdensome to the courts in which individual litigation of numerous cases would proceed.

Individualized litigation, would also present the potential for varying, inconsistent or contradictory

judgments,and would magnify the delay and expense to all parties and to the court system resulting

from multiple trials of the same factual issues. By contrast, the maintenance of this action as a

class action, with respect to some or all of the issues presented herein, presents few management

difficulties, conserves the resources of the parties and of the court system and protects the rights

of each. member of the Class, Plaintiffs anticipate no difficulty in the management of this action as

a class action. Class-wide relief is essential to compliance with BIPA..

                     COUNT I —FOR DAMAGES AGAINST DEFENDANT
   VIOLATION OF 740 ILCS 1.4/15(a) — FAILURE TO INSTITUTE, MAINTAIN, AND ADHERE TO
                      PUBLICLY AVAILABLE RETENTION SCHEDULE

        60.     Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        61.     BIPA mandates that companies in possession of biometric data establish and

maintain a satisfactory biometric data retention—and,importantly, deletion—policy. Specifically,

those companies must: (i) make publicly available a written policy establishing a retention

schedule and guidelines for permanent deletion of biometric data (at most three years after the

company's last interaction with the individual); and (ii) actually adhere to that retention schedule

and actually delete the biometric information. See 740 ILCS 14/15(a).

        62.     Defendant failed to comply with these RIPA mandates.




                                                   12
    Case: 1:21-cv-01919 Document #: 1-1 Filed: 04/09/21 Page 14 of 18 PageID #:21



        63.     Defendant is a company registered to do business in Illinois and thus qualifies as a

"private entity" under BIPA. See 740 ILCS 14/10.

        64.     Plaintiffs are individuals who had their "biometric identifiers" captured and/or

collected by Defendant, as explained in detail in above. See 740 ILCS 14/10.

        65.     Plaintiffs' biometric identifiers were used to identify Plaintiffs and, therefore,

constitute "biometric information" as defined by BIPA. See 740 ILCS 14/10.

        66.     Defendant failed to provide a publicly available retention schedule or guidelines

for permanently destroying biometric identifiers and biometric information as specified by BIPA.

See 740 ILCS 14/15(a).

        67.     Upon information and belief, Defendant lacked retention schedules and guidelines

for permanently destroying Plaintiffs' and the Class's biometric data and have not and will not

destroy Plaintiffs' and the Class's biometric data when the initial purpose for collecting or

obtaining such data has been satisfied or within three years of the individual's last interaction with

the company.

        68.     On behalf of themselves and the Class, Plaintiffs seek: (1) declaratory relief; (2)

 injunctive and equitable relief as is necessary to protect the interests of Plaintiffs and the Class by

 requiring Defendant to comply with BIPA's requirements for the collection, capture, storage, and

 use of biometric identifiers and biometric information as described herein.;(3) statutory damages

 of$5,000 for each intentional and/or reckless violation of BIPA pursuant to 740 ILCS 14/20(2) or,

 in the alternative, statutory damages of $1,000 for each negligent violation of BIPA pursuant to

 740 ILCS 14/20(1); and (4) reasonable attorneys' fees and costs and other litigation expenses

 pursuant to 740 ILCS 14/20(3).




                                                   13
    Case: 1:21-cv-01919 Document #: 1-1 Filed: 04/09/21 Page 15 of 18 PageID #:22



                   COUNT II— FOR DAMAGES AGAINST DEFENDANT
VIOLATION OF 740 1.1K$ 14/15(d)—FAILURE TO OBTAIN INFORINI1ED WRITTEN CONSENT AND
        RELEASE BEFORE OBTAINING BIOMETRIC IDENTIFIERS OR INFORMATION

       69.     Plaintiffs incorporate the foregoin.g allegations as if fully set forth herein.

       70.     BIPA requires companies to obtain informed written consent from employees

before acquiring their biometric data. Specifically, BIPA makes it unlawful for any private entity

to "collect, capture, purchase,receive through trade, or otherwise obtain,a person's or a customer's

biometric identifiers or biometric information unless the entity] first:(1)informs the subject

in writing that a biometric identifier or biometric information is being collected or stored; (2)

informs the subject. . . in writing of the specific purpose and length of term for which a biometric

identifier or biometric information is being collected, stored, and used; and (3) receives a written

release executed by the subject ofthe biometric identifier or biometric information ...." 740 ILCS

14/15(b)(emphasis added).

       71.     Defendant failed to comply with these BIPA mandates.

       72.     Defendant is a foreign company registered to do business in Illinois and thus

qualifies as a "private entity" under BIPA. See 740 ILCS 14/10.

       73.     Plaintiffs and the Class are individuals who have had their "biometric identifiers"

collected and/or captured by Defendant, as explained in detail above. See 740 ILCS 14/10.

       74.     Plaintiffs' and the Class's biometric identifiers were used to identify them. and,

therefore, constitute "biometric information" as defined by .BIPA.. See 740 ILCS 14/10.

       75.     Defendant systematically and automatically collected, captured, used, and stored

Plaintiffs' and the Class's biometric identifiers and/or biometric information without first

obtaining the written release required by 740 ILCS 14/15(b)(3).




                                                  14
    Case: 1:21-cv-01919 Document #: 1-1 Filed: 04/09/21 Page 16 of 18 PageID #:23



       76.     Defendant never informed Plaintiffs, and never informed any member of the Class

at least prior to late 2020, in writing that their biometric identifiers an.d/or biometric information

were being collected, captured, stored, and/or used, nor did Defendant inform Plaintiffs and the

Class in writing of the specific purpose(s) and length of term for which their biometric identifiers

and/or biometric information were being collected, stored, used and disseminated as required by

740 ILCS 14/15(b)(1)-(2).

       77.     By collecting, capturing, storing, and/or using Plaintiffs' and the Class's biometric

identifiers and biometric information as described herein, Defendant violated Plaintiffs' and the

Class's rights to privacy in their biometric identifiers and/or biometric information as set forth in

BIPA.. See 740 ILCS 14/1, et seq.

       78.     On behalf of themselves and the Class, Plaintiffs seek: (1) declaratory relief; (2)

injunctive and equitable relief as is necessary to protect the interests of Plaintiffs and the Class by

requiring Defendant to comply with BMA's requirements for the collection, captures, storage, use

and dissemination of biometric identifiers and biometric information, as described herein; (3)

statutory damages of$5,000 for each intentional and/or reckless violation ofB1PA pursuant to 740

ILCS 14/20(2) or, in the alternative, statutory damages of $1,000 for each negligent violation of

BIPA pursuant to 740 ILCS 14/20(1); and (4) reasonable attorneys' fees and costs and other

litigation expenses pursuant to 740 ILCS 14/20(3).

                                     PRAYER FOR RELIEF

        WHEREFORE,Plaintiffs Aaron Medley, Tristan Medley, and Carlos Ousley-Brown on

behalf of themselves and the proposed Class, respectfully request that this Court enter an Order:




                                                  15
Case: 1:21-cv-01919 Document #: 1-1 Filed: 04/09/21 Page 17 of 18 PageID #:24



  A.     Certifying this case as a class action on behalf of the Class defined above,

         appointing Plaintiffs as representatives of the Class, and appointing their counsel

         as Class Counsel;

  13.    Declaring that Defendant's actions, as set out above, violate 13IPA., 740 II,CS 14/1,

         et seq.;

  C.    .Awarding statutory damages of $5,000.00 for each and every intentional and/or

         reckless violation of 13IPA pursuant to 740 ILCS 1.4/20(2), or alternatively,

         statutory damages of $1,000.00 for each and every violation pursuant to 740 ILCS

         14/20(1)if the Court finds that Defendant's violations were negligent;

  D.     Awarding injunctive and other equitable relief as is necessary to protect the

         interests ofthe Class, including, inter alia, an Order requiring Defendant to collect,

         store, and use biometric identifiers and/or biometric information in compliance

         with BIPA;

  E.     .Awardin.g Plaintiffs and the Class their reasonable attorneys' fees and costs and

         other litigation expenses pursuant to 740 ILCS 14/20(3);

   F.    Awarding Plaintiffs and the Class pre- and post-judgment interest, to the extent

         allowable; and

   G.    Awarding such other and further relief as equity and justice may require.




                                           16
   Case: 1:21-cv-01919 Document #: 1-1 Filed: 04/09/21 Page 18 of 18 PageID #:25



Dated: February 11, 2021              Respectfully submitted,

                                      AARON MEDLEY,TRISTAN MEDLEY,
                                      and CARLOS OUSLEY-BROWN

                                     /s/ Gary M Klinger
                                      Gary M. Klinger(ARDC# 630:3726)
                                      MASON LTETZ & KLINGER LLP
                                     227 W. Monroe Street, Suite 2100
                                     Chicago, Illinois 60606
                                     Phone: 202.429.2290
                                      Fax: 202.429.2294
                                      gklinger@masonlip.com

                                      Attorneysfor Plaintiffs' and the proposed Class




                                         17
